SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

342
CAF 12-01898
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF ROBIN HELLINGER,
PETITIONER-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LACEY DECICCO, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


MARY R. HUMPHREY, NEW HARTFORD, FOR RESPONDENT-APPELLANT.

RICHARD A. COHEN, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an amended order of the Family Court, Oneida County
(Joan E. Shkane, J.), entered August 13, 2012 in a proceeding pursuant
to Family Court Act article 6. The amended order granted the parties
joint legal custody of the subject child, with petitioner having
primary physical custody.

     It is hereby ORDERED that said appeal from the amended order
insofar as it concerns the best interests of the child is unanimously
dismissed and the amended order is affirmed without costs.

     Same Memorandum as in Matter of Braun v Decicco (___ AD3d ___
[May 2, 2014]).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court